2022 IL App (2d) 210577-U
                                           No. 2-21-0577
                                   Order filed February 24, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re S.F.,                            ) Appeal from the Circuit Court
                                       ) of Lake County.
        a Minor.                       )
                                       ) No. 20-JA-42
                                       )
                                       )
                                       )
(The People of the State of Illinois,  ) Honorable
Petitioner-Appellee v. Latoya E.       ) Christopher Morozin,
Respondent-Appellant).                 ) Judge, Presiding.
______________________________________________________________________________

        JUSTICE HUTCHINSON delivered the judgment of the court.
        Justices Jorgensen and Birkett concurred in the judgment.

                                              ORDER

¶1      Held: The trial court did not err in finding respondent mother unfit and terminating her
              parental rights.

¶2      Respondent, Latoya E., appeals from the judgment of the trial court, which found her unfit

and terminated her parental rights. She asserts that both findings were against the manifest weight

of the evidence. We affirm.

¶3                                      I. BACKGROUND

¶4      Latoya is the mother of S.F., who was born in January 2014. This appeal concerns only

Latoya’s rights to parent S.F.; neither the minor’s father nor her siblings are at issue.
2022 IL App (2d) 210577-U


¶5     In December 2014 a call was made to the Department of Children and Family Services

(DCFS) reporting injuries to then-two-year-old C.F., S.F.’s older brother. C.F. had two black eyes

and bruises on his forehead. Latoya admitted that she caused C.F.’s injuries, stating, “He kept

doing stuff he wasn’t supposed to[ ].” It was also reported that Latoya was giving S.F. sedatives

“to force her to sleep through the night.” At the time, S.F. was 11 months old.

¶6     Latoya soon failed to cooperate with the investigation; she failed to return C.F. to Illinois

from Wisconsin, and removed S.F. from the state, to avoid DCFS investigators. Once the children

were located, DCFS took protective custody of them. The State filed a neglect petition and the trial

court granted temporary guardianship of C.F. and S.F. to DCFS.

¶7     In April 2016 Latoya stipulated to the allegations in the State’s petition. In June 2016 the

trial court found Latoya dispositionally unfit, and made S.F. a ward of the court.

¶8     DCFS then issued Latoya a service plan, which required Latoya cooperate with DCFS and

its contract agency in Lake County, One Hope United. Latoya was also required to seek and

maintain adequate living arrangements for the minor, and successfully complete programs

including anger management, a psychological evaluation, parenting classes, a parenting capacity

assessment, a domestic violence assessment, and comply with a medication management plan.

¶9     Less than one month later, in July 2016, Latoya was arrested in Lake County and held at

the county jail on multiple charges, including burglary and a parole violation. The following

month, Latoya was charged with armed robbery and attempted armed robbery in Kenosha County,

Wisconsin. The indictments alleged that Latoya and an accomplice robbed two separate Burger

King restaurants in Kenosha on the same day. In January 2017 Latoya was transferred to the

Illinois Department of Corrections (IDOC), Logan Correctional Center in Illinois, to serve out her

40-month sentence for burglary, which included day-for-day good-conduct credit. While in IDOC



                                               -2-
2022 IL App (2d) 210577-U


custody, Latoya was brought to Wisconsin and pled guilty to both charges on June 1, 2017. The

circuit court in Kenosha County sentenced Latoya to two concurrent nine-year terms. On May 30,

2018, Latoya was discharged from IDOC custody and began serving her sentence in Wisconsin at

Taycheedah Correctional Institution (TCI) in Fond du Lac, Wisconsin. She has resided there ever

since.

¶ 10     The record contains three service plans and evaluations, completed on November 28, 2016,

May 29, 2019, and November 25, 2019. All of the plans were rated unsatisfactory because, inter

alia, Latoya’s incarceration prevented her from obtaining suitable housing for S.F.

¶ 11     On February 10, 2020, the State filed a petition to terminate Latoya’s parental rights. The

petition alleged that Latoya was unfit on three grounds under section 1(D) of the Adoption Act

(750 ILCS 50/1(D) (West 2018)). Counts I and II alleged that Latoya failed to make reasonable

progress during two separate nine-month periods following the dispositional order. Id. §

1(D)(m)(ii). Count I alleged Latoya failed to make reasonable progress from June 10, 2016, to

March 10, 2017, and count II alleged Latoya failed to make reasonable progress from March 3,

2019, to December 3, 2019. Count III alleged Latoya was unfit because:

         “[(1)] The child is in the temporary custody or guardianship of the Department of Children

         and Family Services, [(2)] the parent is incarcerated at the time the petition or motion for

         termination of parental rights is filed, [(3)] the parent has been repeatedly incarcerated as

         a result of criminal convictions, and [(4)] the parent’s repeated incarceration has prevented

         the parent from discharging his or her parental responsibilities for the child.” Id. § 1(D)(s)

¶ 12      Through counsel, Latoya filed an answer to the State’s petition. With respect to the

“repeated incarceration” count, Latoya admitted the first three elements, but denied the fourth




                                                 -3-
2022 IL App (2d) 210577-U


stating that she “is capable of [parenting S.F.] while incarcerated by and through members of her

family.”

¶ 13   On December 8, 2020, a hearing began on Latoya’s unfitness. The State’s first witness was

Latoya, who testified via video from TCI. Latoya testified that her Wisconsin sentence was nine

years, but stated that she “can get out in two years.” When asked to clarify, Latoya stated that her

projected parole date was “2025, but [that she] can get out in 2023. Latoya acknowledged that she

had been in continuous custody since July 2016.

¶ 14   Latoya was asked if she had been in the Lake County jail for domestic battery to S.F.’s

father from January 2015 through October 2015, and she responded, “I don’t think so.” Latoya

said that she thought her sentence was for “[l]ike 40 days.” (Latoya pled guilty to domestic battery,

which was enhanced to a felony based on a prior domestic battery conviction, in exchange for a

sentence of 180 days in jail and 24 months’ probation. We affirmed her conviction and sentence.

People v. Latoya E., No. 2-16-0250 (2018) (summary order).)

¶ 15   When Latoya was asked if domestic battery was the reason DCFS began investigating her

family, she did not answer the question but said, “[t]hat was in 2012 with [C.F.] and then it was

2015—well I had got [C.F.] back within that six months after 2014 or in 2014. And then they end

up taking him, again, six months after that.”

¶ 16   The trial court then queried Latoya about her convictions and release date. Latoya stated

that on August 12, 2025, she would be released on parole. Latoya again stated that she could be

released in 2023 because “they” were sending her “to a program in 2022.”

¶ 17   Jazmin Ortiz testified that she was the caseworker from 2019 through 2020. Ortiz testified

that S.F.’s case had been open since 2014. Ortiz explained that each of respondent’s service plans

were rated unsatisfactory because she had failed to acquire and maintain suitable housing for S.F.



                                                -4-
2022 IL App (2d) 210577-U


Ortiz also testified that Latoya had not had a visit with S.F. since the time Latoya was incarcerated

in July 2016. Ortiz stated that it was against DCFS policy to transport the minor out of state for

visits.

¶ 18      In addition, Ortiz stated that although Latoya had not completed most of the goals of her

service plans, Latoya did take a mental health assessment, which diagnosed Latoya with

schizophrenia, depression, posttraumatic stress disorder, and bipolar disorder. Ortiz opined that

Latoya was not able to cope with her mental health problems, and had yet to complete a parenting

capacity assessment. Ortiz had received several letters from Latoya for S.F.; however, some were

withheld as inappropriate because Latoya wrote that DCFS “wanted to take” S.F. from her. As a

result of the foregoing, Ortiz found that S.F. was confused about who Latoya was and what

Latoya’s role would be.

¶ 19      Documentary evidence was admitted and the State rested. Latoya testified that she had

requested parenting classes, domestic violence classes, and visitation, but had been denied due to

her out-of-state incarceration. Latoya stated that she completed a domestic violence counseling in

the Lake County jail. Latoya also had suggested that DCFS place S.F. with maternal relatives, but

that DCFS did not do so. She also claimed that she sent 60 to 70 letters to S.F. during the pendency

of the case. Latoya felt that caseworkers were not “doing their jobs.” Latoya rested.

¶ 20      Monica Rodriguez, S.F.’s current case worker was called in rebuttal. Rodriguez testified

that she never received a certificate of completion for domestic violence counseling from Latoya,

but she had received certificates for parenting and anger management classes. Rodriguez noted

that she had received two or three of Latoya’s letters for S.F., but they, too, were withheld because

they stated that Latoya had “bad dreams” that S.F.’s foster mother would hurt her. Latoya also




                                                -5-
2022 IL App (2d) 210577-U


encouraged S.F. to run away from her foster home and “go look” for Latoya. As a result of the

letters, DCFS determined that online visitation with S.F. would not be appropriate.

¶ 21    Ortiz was recalled and testified that she investigated the placements Latoya had suggested

and found that none were suitable. Instead, she said the agency determined that it was preferable

to place S.F. in the same foster home as C.F., who had already been adopted by the foster parents.

When asked about the letters, Ortiz recalled that some of them referred to caseworkers and the

court as “liars” who were attempting to “take” S.F. away.

¶ 22    On May 25, 2021, the trial court found Latoya unfit on each of the three counts. The court

made extensive factual findings, including that the caseworkers testified credibly and that Latoya’s

testimony was not credible. Furthermore, the court found that Latoya’s letters to S.F. demonstrated

“a lack of good parenting [skills]” and that there was a “lack of relationship” between S.F. and

Latoya. While the court noted that it felt DCFS could have done more to facilitate visitation

between Latoya and S.F., there was simply no emotional bond between S.F. and Latoya. The court

noted that Latoya had achieved very few of the goals in service plans and simply was not in a

position to care for S.F. presently or in the near future, even if Latoya was granted early release in

2023.

¶ 23    With respect to Latoya’s repeated incarceration, the court stated as follows:

                “The Court finds that the criminal convictions entered and her incarcerations had

        prevented her and will prevent her from discharging her parental responsibilities to [S.F.]

                [Latoya] is just not able to provide for the minor’s needs, and it has been going on

        for quite some time. She hasn’t been able to be a parent. The convictions have prevented

        her from being a parent and provide the necessary emotional support and financial support




                                                -6-
2022 IL App (2d) 210577-U


        and stability a child needs. Therefore, the Court finds the State has met its burden of proof

        by clear and convincing evidence ***.”

¶ 24   On July 8, 2021, Latoya filed a motion to reopen proofs concerning her release date. The

trial court granted the motion, and Latoya testified that she was accepted into an early release

program and, unless she “got in trouble[,]” she could be paroled in July 2022. She stated that she

would seek to have her parole transferred to Illinois and to have guardianship and custody of S.F.

restored. The trial court found that this testimony was not relevant to its reasonable progress

findings and did not alter its conclusion that Latoya’s repeated incarceration prevented her from

parenting S.F.

¶ 25   On September 15, 2021, a best-interests hearing was held. The court heard from S.F.’s

court appointed special advocate (CASA), who stated that S.F. was placed in the same foster home

as her brother back in December 2015 and S.F. was now seven. The foster family had adopted

C.F., and S.F. shared a room with two additional foster sisters. S.F. was closely bonded with her

foster parents, whom she called “Mom” and “Dad,” as well as her foster sibilings. All of S.F.’s

needs were being met. S.F. also attended family gatherings and outings with her foster parent’s

relatives, and enjoyed taking trips to water parks and zoos. S.F. was also given lots of toys and

books, lived in a safe home, and was doing well in second grade. S.F.’s foster parents were

committed to adopting her. Rodriguez also testified consistent with the CASA caseworker.

¶ 26   The trial court noted that S.F. had been placed with her foster family for 5½ years and was

strongly bonded with her foster family. The court found that it was in S.F.’s best interests to

terminate Latoya’s parental rights. Latoya timely appealed.

¶ 27                                      II. ANALYSIS




                                               -7-
2022 IL App (2d) 210577-U


¶ 28   On appeal, Latoya challenges the trial court’s unfitness and best-interests findings. We will

address each contention in turn.

¶ 29   At any time after the entry of the dispositional order, the State may file a petition requesting

termination of parental rights. 705 ILCS 405/2-13(4) (West 2012); In re Brandon A., 395 Ill. App.

3d 224, 234, 334 (2009). Thereafter, the Juvenile Court Act (705 ILCS 405/1-1 et seq. (West

2018)) provides for the termination of parental rights in a two-step process. “First, there must be a

showing, based on clear and convincing evidence, that the parent is ‘unfit,’ as that term is defined

in section 1(D) of the Adoption Act (750 ILCS 50/1(D) (West 1998)).” In re C.W., 199 Ill. 2d 198,

210 (2002). After finding the parent unfit, the court next considers whether it is in the best interests

of the child to terminate parental rights. Id. We will reverse an unfitness or best interests finding

if and only if the trial court’s determination was against the manifest weight of the evidence, i.e.,

if the opposite conclusion was clearly apparent. In re Nevaeh R., 2017 IL App (2d) 170229, ¶ 17.

¶ 30   Here, as the State notes, Latoya was found unfit on three grounds, as she was found unfit

in relation to two separate nine-month periods, as well as on the basis of her repeated incarceration.

In addition, as the State also notes, we may affirm a finding of unfitness based on a parent’s failure

to make reasonable progress in any single nine-month period (In re J.L., 236 Ill. 2d 329, 340

(2010)) or on any other ground supported by the record. In re Donald A.G., 221 Ill. 2d 234, 244

(2006); In re C.W., 199 Ill. 2d 198, 210 (2002) (any one ground, properly proven, is sufficient to

enter a finding of parental unfitness).

¶ 31   We first address the repeated incarceration count under section 1(D)(s) of the Adoption

Act (750 ILCS 50/1(D)(s)). In assessing this count, courts are to “ ‘consider the overall impact that

repeated incarceration may have on the parent’s ability to discharge his or her parental

responsibilities ***, such as the diminished capacity to provide financial, physical, and emotional



                                                 -8-
2022 IL App (2d) 210577-U


support for the child.’ ” In re Gwynne P., 215 Ill. 2d 340, 354 (2005) (quoting In re D.D., 196 Ill.

2d 405, 421 (2001)); see also In re M.C., 2018 IL App (4th) 180144, ¶ 25. “ ‘This ground for

unfitness may be utilized regardless of [a parent’s] efforts, compliance with DCFS tasks and

satisfactory attainment of goals, or the amount of interest [s]he has shown in [the minor’s]

welfare.’ ” Id. ¶ 26 (quoting In re M.M.J., 313 Ill. App. 3d 352, 355 (2000)). Furthermore, the

repeated incarceration need not take place during the child’s lifetime (In re D.D., 196 Ill. 2d at

419), though here it did.

¶ 32   Latoya contends that DCFS prevented her from discharging her parental responsibilities

because it did not facilitate visitation between her and S.F. Like the trial court, we, too, have

concerns about the lack of visitation. However, we cannot compel DCFS to change its policy

regarding out-of-state visitation, which was, at least, applied fairly in this case. See, e.g., In re

C.H., No. 4-11-0051 at *3 (2011) (unpublished order under Supreme Court Rule 23) (noting DCFS

policy). That said, we also agree with the trial court that DCFS’s decision to eschew online

visitation, or visitation altogether, became reasonable considering the inappropriate content of

Latoya’s letters.

¶ 33   While the lack of visits was concerning, visitation would not have altered that outcome on

this count. As one court has noted, “[b]eing a parent involves more than attending a few visits and

sending an occasional [card] to the child. The child needs a positive, caring role model present in

her life. [Citation.]” (Internal quotation marks omitted.) In re M.C., 2018 IL App (4th) 180144,

¶ 26. That could not happen for S.F. because of Latoya’s fairly serious crimes and her resulting

incarceration. Latoya was convicted of three separate felonies during the pendency of this case,

and received significant sentences, which has kept her away from S.F. for years. That is a

significant amount of time in a young child’s life. The last time S.F. saw Latoya was July 2016,



                                                -9-
2022 IL App (2d) 210577-U


just prior to her arrest. In other words, the lack of visitation did not prevent Latoya from

discharging her parental responsibilities; her repeated incarceration did.

¶ 34   Moreover, we categorically reject the suggestion in Latoya’s answer that her parental

responsibilities could be discharged “by and through members of her family.” It is axiomatic that

parental rights are personal rights and are not fungible. Consequently, parental responsibilities are

non-delegable and may only be discharged by parents. Santosky v. Kramer, 455 U.S. 745, 753

(1982) (discussing “[t]he fundamental liberty interest of natural parents in the care, custody, and

management of their child” (emphasis added)). Accordingly, we agree with the trial court that the

State presented clear and convincing evidence that Latoya’s repeated incarceration prevented her

from parenting S.F.

¶ 35   Although we need not discuss the reasonable progress counts, the trial court’s findings on

those counts were amply supported by the evidence. Reasonable progress is measured by an

objective assessment of a parent’s progress in a given nine-month period toward reunification with

the child. In re C.N., 196 Ill. 2d 181, 216-17 (2001). Within the two identified nine-month

periods—June 10, 2016 to March 10, 2017, and March 3, 2019 to December 3, 2019—Latoya was

incarcerated, and while she took some modest steps towards achieving the goals in her service

plan, there was never a time where it was likely the court could order that the child be returned

home in the “near future.” See In re Phoenix F., 2016 IL App (2d) 150431, ¶ 7. In sum, the trial

court did not err in finding Latoya unfit.

¶ 36   Having affirmed the trial court’s unfitness findings, we now turn to best interests. Once a

trial court has found a parent unfit, considerations regarding parental rights yield to

the best interest of the child. In re N.B., 2019 IL App (2d) 180797, ¶ 42. The court must consider

a number of statutory factors in the context of the child’s age and developmental needs, including



                                               - 10 -
2022 IL App (2d) 210577-U


physical safety and welfare, familial and community ties, and the least disruptive placement. 705

ILCS 405/1-3(4.05)(a-j) (West 2018). The trial court’s decision on best interests is also reviewed

under the manifest-weight standard. In re N.B., 2019 IL App (2d) 180797, ¶ 43.

¶ 37   We could find Latoya’s claims on this issue forfeited. Latoya’s only argument is that

“[t]here should not have been a best[-]interests hearing because Latoya should not have been found

unfit.” Latoya asserts that she is due “potentially soon to be released” the court should have

changed S.F.’s permanency goal to substitute care pending a determination on parental rights. The

assertion, for which she cites no authority, is not well taken.

¶ 38   Our supreme court has recognized that keeping a minor’s status in limbo for an extended

period of time is categorically not in the child’s best interests. In re D.L., 191 Ill. 2d 1, 13 (2000).

This abuse and neglect case was opened in December 2014 and was not concluded until October

2021. Meanwhile, as noted, Latoya has been incarcerated since July 2016 and she made minimal

progress towards reunification when she was out of custody. Her argument is not based on any of

the statutory factors. Moreover, Latoya neglects to consider the S.F.’s strong interests in remaining

with her foster family, where she has resided for the last 5½ years. We agree with the trial court

that S.F.’s best interests are served by having her remain with her foster parents, biological sibling,

and foster siblings. S.F.’s foster family is committed to her permanency and remains her best

option for a safe, stable, loving home. Latoya’s argument to the contrary is unpersuasive.

¶ 39   There is one final matter. S.F. has been under the court’s protection since December 2014,

when she was 11 months old. Latoya was found dispositionally unfit in June 2016. Then, Latoya

was arrested in July 2016, began serving a 40-month sentence for burglary in Illinois, pled guilty

to the armed robbery charges in Kenosha on June 1, 2017, and was sentenced to nine years’

imprisonment in Wisconsin. Despite all of that, the State waited almost three years and did not file



                                                 - 11 -
2022 IL App (2d) 210577-U


its termination petition until February 2020. Certainly, as of June 2017, the State had all of the

evidence it needed to file a termination petition. Latoya had three felony convictions by then just

during the pendency of this case, which was sufficient for a presumptive case of depravity. See

750 ILCS 50/1(D)(i) (West 2018)). Meanwhile, S.F. had been in the same foster home as her

brother, C.F., since December 2015. The record does not reveal any reason for the State’s apparent

lack of diligence in pursuing termination, and it is not as though visitation was occurring during

this time, as we have already discussed. As we said to Latoya, a child should not remain in stasis,

and three years is a long time in a young child’s life. See generally In re D.L., 191 Ill. 2d at 13.

The termination of parental rights is one of the State’s most significant exercises of power. The

State should use this power with due care and appropriate diligence.

¶ 40                                   III. CONCLUSION

¶ 41   For the reasons stated, we affirm the judgment circuit court of Lake County.

¶ 42   Affirmed.




                                               - 12 -